



EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (“Agreement”) is made, effective as of
November 6, 2018 (“Effective Date”), by and between Mitek Systems, Inc. (the
“Company”) and Scipio “Max” Carnecchia (“Executive”). Capitalized terms used
herein and not otherwise defined shall have those meanings set forth in Appendix
I hereto.
R E C I T A L S
WHEREAS, the Company wishes to engage Executive as the Company’s Chief Executive
Officer and Executive wishes to accept the chief executive officer position of a
publicly traded company; and
WHEREAS, as an inducement to Executive accepting the significant duties and
responsibilities of a chief executive officer position of a publicly traded
company, the Company shall provide the compensation and benefits set forth in
this Agreement.
NOW THEREFORE, the parties agree as follows:
1.Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment, upon the terms and conditions set forth herein.
2.Duties.
2.1    Position. Executive shall be employed as Chief Executive Officer of the
Company and shall have the duties and responsibilities as set forth in the
Company’s Second Amended and Restated Bylaws, as amended (the “Bylaws”) and such
other duties to Executive as may be reasonably assigned from time to time by the
Company consistent with that position. Executive shall perform faithfully and
diligently all duties assigned to Executive and Executive agrees to at all times
comply with all present and future policies, handbooks and other reasonable
directions and requests of the Company. The Company reserves the right to modify
Executive’s position and duties at any time in its sole and absolute discretion
(subject to Executive’s rights under Section 7.2 below), provided that the
duties assigned are consistent with the position of the Chief Executive Officer.
Executive shall report directly to the Board of Directors of the Company (the
“Board”).
2.2    Board Position. Upon the Effective Date, the Board shall elect Executive
as a member of the Board, to serve until the next annual meeting of the
Company’s stockholders after the Effective Date. During Executive’s employment
with the Company, at each annual meeting of the Company’s stockholders, the
Board (or designated committee thereof) shall nominate Executive for election to
the Board by the Company’s stockholders consistent with all other directors and
subject to the Company’s Certificate of Incorporation and Bylaws, each as may be
amended from time to time, applicable laws and rules of the NASDAQ Stock Market
or any stock exchange on which the Company’s securities are or become listed.
2.3    Best Efforts/Full-time. Executive will expend Executive’s reasonable best
efforts on behalf of the Company, and will abide by all policies of the Company
applicable to the Company’s executives generally and all decisions made by the
Board, all in accordance with applicable federal, state and local laws,
regulations or ordinances, and subject to the terms of this Agreement. Executive
will at all times during Executive’s employment with the Company act in the best
interest of the Company and its stockholders. Executive shall devote Executive’s
full business time and efforts to the performance of


 



--------------------------------------------------------------------------------





Executive’s assigned duties for the Company; provided that nothing herein shall
preclude Executive, subject to prior consent of the Board, from serving on the
boards of directors of other for-profit companies so long as, in each case, and
in the aggregate, such service is in accordance with the Company’s policies
governing such activities and does not otherwise, either directly or indirectly,
conflict with or interfere with the performance of Executive’s duties hereunder
or is in any way competitive with the business or proposed business of the
Company, whether for compensation or otherwise. Notwithstanding the foregoing,
Executive may participate in charitable and non-profit organizations and
otherwise manage Executive’s and his family’s affairs, in each case without
prior notice to or approval from the Board, so long as no such activities
compete with the activities of the Company or unreasonably interfere with the
performance of Executive’s duties hereunder.
2.4    Work Location. Executive’s principal place of work shall be located in
San Diego, California, or such other location as the parties may agree upon in
writing from time to time.
3.At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law.
This means that Executive’s employment is not for any specified period of time
and, except as otherwise expressly provided for herein and subject to the terms
and conditions herein, can be terminated by Executive or the Company at any
time, with or without advance notice, and for any or no particular reason or
cause. It also means that Executive’s job duties, title, and responsibility and
reporting level, work schedule, compensation and benefits, as well as the
Company’s personnel policies and procedures, may be changed with prospective
effect, with or without notice, at any time in the sole discretion of the
Company (subject to any consequences such changes may have under Section 7 of
this Agreement, including, without limitation, Executive’s right, if applicable,
to terminate for “Good Reason”). This “at-will” nature of Executive’s employment
shall remain unchanged during Executive’s tenure as an employee and may not be
changed, except in an express writing signed by the Chairman of the Board, or if
Executive is then Chairman of the Board, by a writing signed by a majority of
the members of the Board (excluding the Executive). If Executive’s employment
terminates for any lawful reason, Executive will not be entitled to any
payments, benefits, damages, award or compensation other than as expressly
provided in this Agreement. Effective upon termination of Executive’s employment
with the Company, for any reason, Executive shall be deemed to have resigned
from all offices and board memberships, if any, then held with the Company or
any of its affiliates, and, at the Company’s request, Executive shall execute
such documents as are necessary or desirable to effectuate such resignations.
4.Compensation.
4.1    Base Salary. As compensation for Executive’s performance of Executive’s
duties hereunder, the Company shall pay to Executive an initial base salary of
$450,000 per year (such initial base salary and any increases thereto that may
be approved by the Board in its sole discretion, is referred to herein as the
“Base Salary”), payable in accordance with the normal payroll practices of the
Company. The Base Salary for the period from the Effective Date through December
31, 2018 shall be pro-rated to reflect such partial year.
4.2    Bonus Compensation. Subject to the last sentence hereof, Executive will
be eligible to receive an annual bonus (the “Bonus”) not to exceed 160% of
Executive’s then current Base Salary, with a target Bonus amount equal to 80% of
Executive’s then current Base Salary, subject to the Company’s achievement of
certain business and/or financial goals and Executive’s achievement of
individual performance goals to be established by the Board (or designated
committee thereof) in the







--------------------------------------------------------------------------------





ordinary course. Executive shall be entitled to receive a fiscal year 2019 bonus
of not less than $190,000, which shall be payable within sixty (60) days after
the Company has finalized its audit of the fiscal year 2019 financial statements
(but in any event not later than January 31, 2020). In order to be eligible to
receive any Bonus, Executive must be an employee of the Company on the date on
which the applicable goal or achievement is attained or satisfied and any Bonus
to be paid to Executive shall become payable within sixty (60) days after the
Company has finalized its audit of the financial statements of the Company for
such year to which the Bonus relates (but in any event not later than January
31st of the subsequent fiscal year).
4.3    Equity Compensation. Effective upon the commencement of Executive’s
employment with the Company, Executive shall be granted inducement Equity
Awards, the terms of which shall be set forth in applicable Equity Award grant
documents. Executive shall be entitled to receive additional annual grants of
equity awards in such amounts and containing such terms as the Board (or
designated committee thereof) shall determine in its sole discretion.
Notwithstanding the foregoing, Executive shall not be entitled to receive any
further Equity Awards for the Company’s fiscal years 2019 and 2020.
4.4    Performance and Salary Review. The Company will periodically review
Executive’s performance on no less than an annual basis. Adjustments to Base
Salary, Bonus or other compensation, if any, will be made by the Board in its
sole and absolute discretion.
5.Other Benefits.
5.1    Benefit Plans.    Executive will be eligible for all customary and usual
executive benefit programs as the Company may from time to time offer generally
to other executives of the Company subject to the terms and conditions of any
such benefit plan documents. The Company reserves the right to change or
eliminate any and all benefits on a prospective basis, at any time, and nothing
herein is intended, nor shall it be construed, to require the Company to
institute or keep in effect or continue any benefit plan or any benefits
thereunder.
5.2    Business Expenses. Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of the Company. To obtain reimbursement, expenses must be
submitted promptly with appropriate supporting documentation in accordance with
the Company’s policies.
5.3    Vacation. Executive shall be entitled to not less than fifteen (15) days
of paid time off each calendar year, pro-rated for partial calendar years of
service, which may be taking in accordance with the Company’s Paid Time Off
policy.
5.4    Indemnification Agreement; Insurance. As an officer of the Company,
Executive shall be entitled to enter in the Company’s standard form of
indemnification agreement generally available to directors and officers of the
Company. Executive will also be covered under a directors and officers liability
insurance policy paid for by the Company for so long as Executive serves as an
officer of the Company.
6.Withholding. The Company shall have the right to deduct or withhold from any
payments made pursuant to this Agreement any and all amounts it is required by
applicable law (e.g., for federal income and employee social security taxes and
all state or local income taxes now applicable or







--------------------------------------------------------------------------------





that may be enacted and become applicable during the then current term of
employment) to deduct or withhold and any other amounts Executive agrees or
requests the Company to deduct or withhold.
7.Termination of Executive’s Employment. In the event Executive’s employment
with the Company terminates pursuant to any provision of this Section 7, then
Executive shall be entitled to the applicable payments and benefits set forth
below subject to Executive delivering to the Company a waiver and release of
claims agreement in standard reasonable form approved by the Company that
becomes effective and irrevocable in accordance with Section 7.6 hereof (a
“Release”).
7.1    Termination by the Company for Cause. The Company may terminate
Executive’s employment with the Company for Cause immediately upon written
notice to Executive. In the event Executive’s employment is terminated in
accordance with this Section 7.1, the Company shall pay to Executive a lump-sum
cash amount equal to that prorated portion of any Base Salary then earned, but
not yet paid, as of the date of Executive’s termination of employment with the
Company, and any reimbursement of expenses pursuant to Section 5.2 and any
accrued paid time off through the date of termination (collectively with any
such Base Salary amount, the “Basic Separation Payment”). All other Company
obligations to Executive pursuant to this Agreement will, upon the date of such
termination, automatically terminate and be completely extinguished and
Executive will not be entitled to any Bonus payment (whether earned or not) or
other compensation or other Company benefits upon a termination of employment by
the Company for Cause. In the event Executive is terminated by the Company for
Cause, Executive shall forfeit, effective as of the date Executive engages in
such conduct giving rise to his termination for Cause, all unexercised, unearned
and/or unpaid Equity Awards, including without limitation, Equity Awards earned
but not yet paid, all unpaid dividends and dividend equivalents and all
interest, if any, accrued on the foregoing.
7.2    Termination by the Company Without Cause/Termination by Executive for
Good Reason. The Company may terminate Executive’s employment with the Company
without Cause and not due to any Disability at any time and for any reason or no
reason at all, upon not less than ten (10) days prior written notice to
Executive. Executive may terminate his employment with the Company for Good
Reason; provided, however, that before Executive shall be entitled to terminate
his employment with the Company for Good Reason, (i) Executive must provide the
Company with thirty (30) days prior written notice of Executive’s intent to
terminate his employment and a description of the event Executive believes
constitutes Good Reason within thirty (30) days after the initial existence of
the event, and (ii) the Company shall have thirty (30) days after Executive
provides the notice described above to cure the default that constitutes Good
Reason (the “Cure Period”). Executive will have ten (10) days following the end
of the Cure Period (if the Company has not otherwise cured the event that
otherwise constituted Good Reason) to terminate Executive’s employment, after
which time “Good Reason” will no longer be deemed to exist based on such event
and Executive will not be entitled to terminate his employment for Good Reason
based on such event. In the event Executive’s employment with the Company is
terminated without Cause and not due to Executive’s Disability or Executive
terminates his employment with the Company for Good Reason outside a Change of
Control Period (as defined below), then in either case, the Company shall pay to
Executive (i) a lump-sum cash amount equal to the Basic Separation Payment, (ii)
a lump-sum cash amount equal to 100% of Executive’s annual Base Salary then in
effect (ignoring any reduction that gives rise to a termination for Good
Reason), (iii) a lump-sum cash amount equal to twelve (12) times the amount
Executive would be required to pay for one month of COBRA continuation coverage
under the Company’s medical, vision and dental programs for Executive and his
dependents, excluding any flexible spending account, (iv) any Equity Awards held
by Executive shall be governed by the terms and conditions of the relevant
Equity Plan and Equity Award grant documents, and (v) a lump-







--------------------------------------------------------------------------------





sum pro-rated amount of the target Bonus equal to a fraction, the numerator of
which is the number of lapsed days in such fiscal year and the denominator of
which is 365.
7.3    Termination of Employment Within 2 Months Prior to or 24 Months Following
a Change of Control. In the event that during the two (2) month period prior to
the consummation of a Change of Control or the twenty-four (24) month period
following the consummation of a Change of Control (the “Change of Control
Period”), Executive’s employment with the Company is terminated by the Company
without Cause and not due to Executive’s Disability, or Executive terminates
employment with the Company for Good Reason, then in either case, the Company
shall pay to Executive (i) a lump-sum cash amount equal to the Basic Separation
Payment, (ii) a lump-sum cash amount equal to 200% of Executive’s annual Base
Salary then-in effect (ignoring any reduction that gives rise to a termination
for Good Reason), (iii) a lump-sum cash amount equal to twenty-four (24) times
the amount Executive would be required to pay for one month of COBRA
continuation coverage under the Company’s medical, vision and dental programs
for Executive and his dependents, excluding any flexible spending account, (iv)
notwithstanding anything to the contrary contained in any Company Equity Plan or
Equity Award (including any restrictions contained in Section 17 of the
Company’s Amended and Restated 2012 Incentive Plan or in any other section of
any Company Equity Plan or Equity Award), (a) the vesting of all unvested shares
of Company stock underlying outstanding non-performance Equity Awards then held
by Executive shall automatically accelerate and become vested and exercisable
(to the extent applicable, or settled in cash or stock, as applicable) and all
such non-performance Equity Awards shall remain exercisable (to the extent
applicable) at all times prior to the expiration of the original term of each
such non-performance Equity Award, (b) (1) any time vesting requirement of any
performance Equity Awards shall be deemed to be satisfied, (2) the share price
for determining whether any performance vesting requirement of such performance
Equity Awards have vested, in whole or in part, to the extent such shares have
not already vested under the performance vesting target applicable to an Equity
Award agreement, shall be the per share price payable to the stockholders of the
Company in connection with a Change of Control and all such performance Equity
Awards shall remain exercisable (to the extent applicable) at all times prior to
the expiration of the original term of each such performance Equity Award,
provided that in the event that the consummation of a Change of Control occurs
prior to the six month anniversary of the Effective Date, all Equity Awards
entitled “Conditional Stock Option Agreement” or “Conditional Restricted Stock
Unit Award Agreement” shall automatically terminate, shall not vest, shall not
become exercisable and shall be void and of no further force or effect, and (c)
all restrictions of any kind imposed by the Company or contained in any Equity
Plan or any Equity Award and that relate to any equity securities or Equity
Awards of the Company then held by Executive shall lapse, and (v) a lump-sum
pro-rated amount of the target Bonus equal to a fraction, the numerator of which
is the number of lapsed days in such fiscal year and the denominator of which is
365.







--------------------------------------------------------------------------------





7.4    Termination of Employment Upon Death Or Disability.
(a)    Death. Executive’s employment hereunder shall terminate automatically
upon Executive’s death during Executive’s employment with the Company. Upon such
termination, the Company shall pay to such person as Executive shall have
designated in a notice filed with the Company, or, if no such person shall be
designated, to his estate as a death benefit, a lump-sum cash amount equal to
the Basic Separation Payment, as of the date of Executive’s death. Any Equity
Awards held by Executive shall be governed by the terms and conditions of the
relevant Equity Plan and Equity Award grant documents.
(b)    Disability. If the Company determines in good faith that the Disability
of Executive has occurred during Executive’s employment with Company, subject to
applicable laws, it may give written notice to Executive of its intention to
terminate his employment. In such event, Executive’s employment with the Company
shall terminate effective on the thirtieth (30th) day after receipt of such
notice by Executive, provided that, within the thirty (30) days after such
receipt, Executive shall not have returned to full-time performance of his
duties. During any period that Executive fails to perform his duties hereunder
as a result of the Disability, Executive shall continue to receive his full Base
Salary until Executive’s employment is terminated pursuant to this
Section 7.4(b). Upon a termination of employment due to Disability, the Company
will pay Executive (i) the Basic Separation Payment and (ii) a lump-sum cash
amount equal to twelve (12) times the amount Executive would be required to pay
for one month of COBRA continuation coverage under the Company’s medical, vision
and dental programs for Executive and his dependents. Upon the termination of
Executive’s employment with the Company under this Section 7.4(b) and the
payment of the foregoing amounts, the Company shall not be obligated to make any
further payments of any kind to Executive. Termination of Executive’s employment
with the Company under this Section 7.4(b) shall not be deemed termination
“without Cause.” Any Equity Awards held by Executive shall be governed by the
terms and conditions of the relevant Equity Plan and Equity Award grant
documents.
7.5    Termination by Executive Without Good Reason. Executive may terminate
employment with the Company without Good Reason upon not less than thirty (30)
days prior written notice to the Company. Any such termination of employment by
Executive without Good Reason shall be deemed, and shall be treated as, a
termination for “Cause”, and accordingly, the Company shall only be obligated to
pay to Executive the amounts described in Section 7.1 above, as of the date of
Executive’s termination of employment with the Company. All other Company
obligations to Executive pursuant to this Agreement will, upon the date of such
termination, automatically terminate and be completely extinguished and
Executive will not be entitled to any Bonus payment (whether earned or not) or
other compensation or other Company benefits upon a termination of employment by
Executive without Good Reason. In the event Executive terminates employment with
the Company without Good Reason, Executive shall forfeit, effective as of the
date Executive terminates employment, all unexercised, unearned and/or unpaid
Equity Awards, including without limitation, Equity Awards earned but not yet
paid, all unpaid dividends and dividend equivalents and all interest, if any,
accrued on the foregoing.
7.6    Conditions To Receive Termination Payments. Upon any termination of
Executive’s employment with the Company under any provision of this Section 7,
Executive will only be entitled to receive the compensation and other benefits,
including any benefits related to Equity Awards, if Executive: (i) complies with
all surviving provisions of this Agreement as specified in Section 14.9 below;
and (ii) executes, delivers to the Company, does not revoke a Release and such
Release has become irrevocable, in each case, within thirty (30) days following
Executive’s termination (with the







--------------------------------------------------------------------------------





acknowledgment that such Release will contain, among other things, a release of
all claims, known or unknown, that Executive may have against the Company
arising out of or any way related to Executive’s employment or termination of
employment with the Company (other than any claims Executive may have related to
the compensation or benefits to which Executive may be entitled under this
Agreement, and other than any existing or future claims Executive may have under
the Indemnification Agreement which, for the avoidance of doubt, will survive
any termination of Executive’s employment and shall not be waived in the
Release)), which Release shall be provided to Executive within five (5) days
following Executive’s termination. Any compensation or other benefits to be paid
under this Agreement shall be paid to Executive on the Company’s next regularly
scheduled payroll date after any relevant Release has become irrevocable. All
other Company obligations (other than any rights to indemnification Executive
may have under the Company’s charter documents or any contract entered into by
Executive) to Executive will be automatically terminated and completely
extinguished.
8.No Conflict of Interest. During Executive’s employment with the Company,
Executive must not engage in any work, paid or unpaid, that creates an actual or
reasonably predictable potential conflict of interest with the Company. Such
work shall include, but is not limited to, directly or indirectly competing with
the Company in any way, or acting as an officer, director, employee, consultant,
stockholder of more than five percent (5%) of the outstanding securities, or
agent of any business enterprise of the same nature as, or which is in
competition with, the business in which the Company is now engaged or in which
the Company becomes engaged during Executive’s employment with the Company. If
such a conflict exists during Executive’s employment with the Company, the
Company shall be entitled to ask Executive to, and Executive shall be obligated
to, immediately terminate Executive’s employment with the Company, and any
compensation to be paid by the Company to Executive in connection with any such
termination (and all rights of Executive with respect to all Equity Awards then
held by Executive) shall be governed by Section 7.1 hereof.
9.Confidentiality and Proprietary Rights. Executive agrees to read, sign and
abide by the Company’s Invention Assignment and Proprietary Information
Agreement, which is provided with this Agreement and incorporated herein by
reference. Executive shall deliver an executed copy of the Company’s Invention
Assignment and Proprietary Information Agreement concurrent with Executive’s
commencement of employment with the Company.
10.Nonsolicitation of the Company’s Employees. Executive agrees that during
Executive’s employment with the Company and during the 12-month period
immediately following Executive’s termination of employment with the Company,
Executive will not, either directly or indirectly (including on behalf of any
other Person), separately or in association with others, interfere with, impair,
disrupt or damage the Company’s business by soliciting, encouraging or
attempting to hire any of the Company’s or its subsidiaries’ employees or
causing others to solicit or encourage any of the Company’s or its subsidiaries’
employees to discontinue their employment with the Company.
11.Reasonable Legal Expenses. The Company shall reimburse the Executive for all
of Executive’s reasonable legal expenses incurred in the initial negotiation and
execution of this Agreement and other agreements related to Executive’s
employment hereunder, which legal expenses shall not exceed $15,000 without the
Company’s prior written consent. For the avoidance of doubt, the Company shall
not reimburse Executive for any attorneys’ fees arising from any dispute.
12.Agreement to Arbitrate. To the fullest extent permitted by applicable law,
Executive and the Company agree to arbitrate any controversy, claim or dispute
between them arising out of or in any







--------------------------------------------------------------------------------





way related to this Agreement, the employment relationship between the Company
and Executive and any disputes upon termination of employment, including but not
limited to breach of contract, tort, discrimination, harassment, wrongful
termination, demotion, discipline, failure to accommodate, family and medical
leave, compensation or benefits claims, constitutional claims; and any claims
for violation of any local, state or federal law, statute, regulation or
ordinance or common law. Claims for injunctive relief pursuant to Section 13
below are excluded. For the purpose of this agreement to arbitrate, references
to the “Company” include all direct and indirect parent and subsidiary or
related entities and their employees, supervisors, officers, directors, agents,
pension or benefit plans, pension or benefit plan sponsors, fiduciaries,
administrators, affiliates and all successors and assigns of any of them, and
this agreement to arbitrate shall apply to them to the extent Executive’s claims
arise out of or relate to their actions on behalf of the Company.
12.1    Consideration. The mutual promise by the Company and Executive to
arbitrate any and all disputes between them (except for those referenced above)
rather than litigate them before the courts or other bodies, provides the
consideration for this agreement to arbitrate.
12.2    Initiation of Arbitration. Either party may exercise the right to
arbitrate by providing the other party with written notice of any and all claims
forming the basis of such right in sufficient detail to inform the other party
of the substance of such claims. In no event shall the request for arbitration
be made after the date when institution of legal or equitable proceedings based
on such claims would be barred by the applicable statute of limitations.
12.3    Arbitration Procedure. The arbitration will be conducted in San Diego,
California by a single neutral arbitrator and in accordance with the then
current rules for resolution of employment disputes of JAMS (“JAMS”). The
parties are entitled to representation by an attorney or other representative of
their choosing. The arbitrator shall have the power to enter any award that
could be entered by a judge of the trial court of the State of California, and
only such power, and shall follow the law. The parties agree to abide by and
perform any award rendered by the arbitrator. The arbitrator shall issue the
award in writing and therein state the essential findings and conclusions on
which the award is based. Judgment on the award may be entered in any court
having jurisdiction thereof.
12.4    Costs of Arbitration. The Company shall bear the costs of the
arbitration filing and hearing fees and the cost of the arbitrator. Each of the
Company and Executive shall pay its own attorney’s fees in connection with the
arbitration unless otherwise provided by the arbitrator.
13.Specific Performance. Recognizing that irreparable damage will result to the
Company in the event of the breach or threatened breach of any of the covenants
and assurances by the Executive contained in Sections 8, 9, 10 and 12, and that
the Company’s remedies at law for any such breach or threatened breach are
inadequate, the Company and its successors and assigns, in addition to such
other remedies which may be available to them, shall be entitled to an
injunction to be issued by any court of competent jurisdiction ordering
compliance with this Agreement or enjoining and restraining Executive, and each
and every person, firm or company acting in concert or participation with
Executive, from the continuation of such breach. The obligations of Executive
and rights of the Company pursuant to this Section 13 shall survive the
termination of Executive’s employment under this Agreement. The covenants and
obligations of Executive set forth in this Section 13 are in addition to and not
in lieu of or exclusive of any other obligations and duties Executive owes to
the Company, whether expressed or implied in fact or law. No equitable remedies
referred to above will be deemed to be the exclusive remedy







--------------------------------------------------------------------------------





for a breach of this Agreement, but rather will be in addition to all other
remedies available under this Agreement, at law or in equity.


14.General Provisions.
14.1    Prior Employment. Executive represents and warrants that Executive’s
acceptance of employment with the Company has not breached, and the performance
of Executive’s duties hereunder will not breach, any duty owed by Executive to
any prior employer or other Person.
14.2    Successors and Assigns. This Agreement is binding upon the parties
hereto and their respective successors, assigns, heirs and personal
representatives. Except as otherwise provided herein, the Company may assign its
rights and obligations under this Agreement to any successor to all or
substantially all of the Company’s assets or business of the Company (by sale,
transfer, merger or otherwise). None of Executive’s rights or obligations under
this Agreement may be assigned or transferred by Executive to any Person, other
than Executive’s rights to payments hereunder which may only be transferred by
will.
14.3    Waiver. Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.
14.4    Attorneys’ Fees. Each party will bear its own attorneys’ fees in any
dispute unless a statutory section at issue, if any, authorizes the award of
attorneys’ fees to the prevailing party.
14.5    Severability. In the event any provision of this Agreement is found to
be unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
14.6    Interpretation; Construction. The headings set forth in this Agreement
are for convenience only and shall not be used in interpreting this Agreement.
This Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.
14.7    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California.
Subject to Section 12 above, each party consents to the jurisdiction and venue
of the state or federal courts in San Diego, California, if applicable, in any
action, suit, or proceeding arising out of or relating to this Agreement.
14.8    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by email transmission with a written
or electronic confirmation of delivery; or (d) by certified or registered mail,







--------------------------------------------------------------------------------





return receipt requested, upon verification of receipt. Notice shall be sent to
the addresses set forth below, or such other address as either party may specify
in writing.
14.9    Survival. Section 9 (“Confidentiality and Proprietary Rights”), Section
10 (“Nonsolicitation”), Section 12 (“Agreement to Arbitrate”), Section 13
(“Specific Performance”), this Section 13 (“General Provisions”), Section 15
(“Section 409A”), and Section 16 (“Entire Agreement”) of this Agreement, and all
provisions requiring the payment of amounts to Executive upon termination, shall
survive the termination of this Agreement for any reason or Executive’s
termination of employment with the Company.
15.Section 409A. If any benefit or amount payable to Executive hereunder on
account of Executive’s termination of employment constitutes “nonqualified
deferred compensation” within the meaning of Section 409A (“409A”) of the
Internal Revenue Code of 1986, as amended (the “Code”), payment of such benefit
or amount shall commence at the time Executive incurs a “separation from
service” from the Company within the meaning of Treasury Regulation Section
1.409A-1(h). If, at the time Executive incurs a separation from service,
Executive is a “specified employee” within the meaning of 409A, any benefit or
amount payable to Executive under this Agreement on account of Executive’s
termination of employment that constitutes nonqualified deferred compensation
subject to 409A shall be delayed until the first day of the seventh month
following Executive’s separation from service (the “409A Suspension Period”).
Within fourteen (14) days after the end of the 409A Suspension Period, the
Company shall pay to Executive a lump-sum payment in cash (or the form such
payment otherwise would take) equal to any payments that the Company would
otherwise have been required to provide under this Agreement but for the
imposition of the 409A Suspension Period. Thereafter, Executive shall receive
any remaining payments due under this Agreement in accordance with the terms of
this Agreement (as if there had not been any suspension period beforehand). For
purposes of Section 409A, each payment hereunder shall be considered a separate
identifiable payment.
16.Entire Agreement. This Agreement, including the Company’s Invention
Assignment and Proprietary Information Agreement incorporated herein by
reference and any documents related to Executive’s Equity Awards and Bonus,
constitutes the entire agreement between the parties relating to this subject
matter and supersedes all prior or simultaneous representations, discussions,
negotiations, and agreements, whether written or oral. This Agreement may be
amended or modified only with the written consent of Executive and the Company
upon authorization of the Board. No oral waiver, amendment or modification will
be effective under any circumstances whatsoever.
17.Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. The parties agree that facsimile copies
of signatures shall be deemed originals for all purposes hereof and that a party
may produce such copies, without the need to produce original signatures, to
prove the existence of this Agreement in any proceeding brought hereunder.
THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.
[The remainder of this page is intentionally left blank.]







--------------------------------------------------------------------------------






 
 
 


EXECUTIVE:


Scipio “Max” Carnecchia 

Dated: November 6, 2018
By: /s/ Scipio “Max” Carnecchia          



 




Dated: November 6, 2018
MITEK SYSTEMS, INC.
 
By: /s/ Jason L. Gray    
Jason L. Gray 
600 B. Street, #100 
San Diego, CA 92101 
 
 





[SIGNATURE PAGE – EXECUTIVE EMPLOYMENT AGREEMENT]



--------------------------------------------------------------------------------







APPENDIX I
DEFINITIONS


All defined terms used in this Appendix I that are not otherwise defined in this
Appendix I shall have the meaning ascribed to such terms in the Executive
Employment Agreement to which this Appendix I relates.




“Acquiring Company” shall mean the resulting or surviving corporation, or the
company issuing cash or securities (or its ultimate parent company), in a merger
consolidation, tender offer or share exchange involving the Company, or the
successor corporation to the Company (whether in any such transaction or
otherwise).
“Cause” shall mean the occurrence of any one or more of the following events or
conditions:
(i)    any material failure on the part of Executive (other than by reason of
disability of Executive) to faithfully and professionally carry out Executive’s
duties which failure continues for ten (10) days after written notice detailing
such failure is delivered to Executive by the Company;
(ii)    Executive’s dishonesty or other misconduct, if such dishonesty or other
misconduct is intended to or likely to materially injure the business or
reputation of the Company;
(iii)    Executive’s conviction or no contest plea to any misdemeanor involving
dishonesty, theft, fraud or moral turpitude, or any felony.
(iv)    Executive’s insobriety or illegal use of drugs, chemicals or controlled
substances either (A) in the course of performing Executive’s duties and
responsibilities under this Agreement or (B) otherwise materially affecting the
ability of Executive to perform the same;
(v)     Executive’s material breach of any written agreement with the Company or
any of its affiliates or material violation of the Company’s Code of Conduct or
any other material written policy of the Company; or
(vi)    Any wanton or willful dereliction of duties by Executive.
“Change of Control” shall mean the occurrence of any of the following events or
circumstances:
(i)    any “person” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), including a
“group” within the meaning of such Section 13(d) but excluding the Company and
any of its subsidiaries and any employee benefit plan sponsored or maintained by
the Company or any subsidiary thereof, shall become the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors (“Company Voting Securities”);
(ii)    the consummation of a merger or consolidation involving the Company, or
the acceptance by the stockholders of the Company of equity securities in a
share exchange, where the Persons who were the beneficial owners of the Company
Voting Securities outstanding







--------------------------------------------------------------------------------





immediately prior to such merger, consolidation or share exchange, do not
beneficially own, directly or indirectly, immediately after such merger,
consolidation or share exchange, securities representing more than fifty percent
(50%) of the combined voting power of the then-outstanding Company Voting
Securities or voting securities of the Acquiring Company in such merger,
consolidation or share exchange, in substantially the same proportions as their
ownership of the Company Voting Securities immediately prior to such merger,
consolidation or share exchange;
(iii)    a sale, exchange or other disposition or transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of the Company; provided, however, that a Change of Control shall not be deemed
to have occurred where: (x) the Company sells, exchanges or otherwise disposes
or transfers all or substantially all of its assets to another Person which is
beneficially owned, directly or indirectly, immediately following such
transaction by the holders of Company Voting Securities in substantially the
same proportions as their ownership of the Company Voting Securities immediately
prior to such transaction; and (y) such Person expressly assumes this Agreement;
or
(iv)    such time as the Continuing Directors (as defined below) do not
constitute at least a majority of the Board of Directors of the Company (or, if
applicable, the board of directors of a successor to the Company), where the
term “Continuing Director” means at any date a member of the Board who was: (x)
a member of the Board of Directors of the Company on the Effective Date; or (y)
nominated or elected subsequent to the Effective Date by at least a majority of
the directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board of Directors of the Company was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election (it being
understood that no individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board shall be a Continuing
Director).
“Disability” shall mean Executive’s physical or mental illness, injury or
infirmity which prevents Executive from performing Executive’s material duties
for a period of (A) ninety (90) consecutive calendar days or (B) an aggregate of
one hundred eighty (180) calendar days out of any consecutive twelve (12) month
period.
“Equity Award” shall mean any equity security, stock option, restricted stock,
restricted stock unit, stock appreciation right, phantom stock unit or other
right to acquire equity securities of the Company or any right to payment tied
to the value of equity securities of the Company, whether such equity security,
stock option, restricted stock, restricted stock unit, stock appreciation right,
phantom stock unit or other right to acquire equity securities of the Company or
right to payment based on the value of equity securities of the Company is
granted or issued pursuant to an Equity Plan, outside an Equity Plan or
otherwise.
“Equity Plan” shall mean the Company Stock Option Plans and any other plan,
agreement or arrangement (whether written or oral and whether issued outside of
any Company Stock Option Plan) pursuant to or out of which the Company issues or
grants any Equity Awards to any Person.
“Good Reason” shall mean any one or more of the following events or conditions:
(i)    the Company’s breach of any of the material terms of this Agreement;







--------------------------------------------------------------------------------





(ii)    the Company’s relocating its office at which Executive is principally
employed on the Effective Date to a location either outside of the United States
or outside of the San Diego County, and that reassignment materially and
adversely affects Executive’s commute based on Executive’s principal place of
employment immediately prior to the time such relocation is announced and
Executive is required to commute to such location without Executive’s written
consent;
(iii)    a material diminution in Executive’s title, duties or responsibilities
or conditions of employment from those in effect on the Effective Date; or
(iv)    a reduction of Executive’s Base Salary or a reduction of the target
Bonus percentage without Executive’s consent.
“Person” shall mean any individual, corporation, limited liability corporation,
partnership, or other business entity.


“Stock Option Plans” shall mean each of the Company’s 1999 Stock Option Plan,
Amended 2000 Stock Option Plan, 2002 Stock Option Plan, 2006 Stock Option Plan,
2010 Stock Option Plan, Amended and Restated 2012 Incentive Plan, and the 2011
Director Restricted Stock Unit Plan.





